internal_revenue_service number release date index number - ------------------------------------ ----------------------------- ------------- ----------------------------------- re ---------------------------------- ------------------------------------ -------------------- - department of the treasury washington dc person to contact ------------------------------------------------ telephone number --------------------- refer reply to cc psi 04-plr-114181-05 date october -------------------- legend grantor ----------------------------------------------------- spouse trust ---------------------------------------------------- ------------------------ trustee ------------------- date b ---------------------------------------- ---------------------------- c --------- x y --------- --------------------------- ---------------------------------------- dear -------------- this is in response to a letter dated date in which you requested rulings concerning the federal estate gift and income_tax consequences of the retention and proposed exercise of a power to substitute trust assets as described below plr-114181-05 the facts are submitted and represented to be as follows on date grantor established an inter_vivos irrevocable_trust trust trust was funded with cash and marketable_securities trustee is not a descendant of grantor and is not otherwise related or subordinate to grantor within the meaning of sec_672 article sec_1 of trust provides that during grantor’s life the trustee may distribute as much income and principal of trust to spouse and grantor’s issue as the trustee determines article sec_1 provides that at grantor’s death the trustee shall distribute the trust property to grantor’s issue per stirpes if none of grantor’s issue survive grantor the trustee will retain the trust property in further trust in accordance with sec_1 if neither grantor’s spouse nor any issue of grantor survive grantor the trustee shall distribute the trust property to foundation article ii provides generally that spouse shall have the right to withdraw an amount equal to the value of each contribution provided however that in no event shall the aggregate value of property subject_to this withdrawal right exceed the amount of annual exclusion from gift_tax prescribed under sec_2503 then available to the grantor with respect to grantor’s spouse for each such calendar_year upon the receipt of a contribution subject_to this right the trustee shall give spouse notice of spouse’s right to withdraw the right to withdraw with regard to a contribution terminates upon the later of days after the receipt of such notice and december 31st of such calendar in accordance with article vi sections and trustee has the power to invest dispose_of and otherwise deal with property in trust in his sole and absolute discretion without the approval or consent of any other person article vii section of trust provides that grantor may acquire any or all property constituting trust principal by substitution of other_property of equivalent value to the property acquired measured at the time of substitution the instrument provides that grantor’s power to acquire trust property under this section may only be exercised in a fiduciary capacity for purposes of the section action in a fiduciary capacity is defined as action that is undertaken in good_faith in the best interests of the trust and its beneficiaries and subject_to fiduciary standards imposed under applicable state law grantor proposes to exercise his power of substitution under section as follows grantor will transfer x shares of b stock a publicly traded company to trust in exchange for y shares of c stock also a publicly traded company that is currently held in trust in addition to the extent necessary grantor either will transfer to trust or withdraw from trust cash or cash equivalents in an amount necessary such that the total value of the assets grantor is transferring to trust will be equal to the total value of the assets grantor is acquiring from the trust incident to the substitution it is plr-114181-05 represented that the value of the b stock and the c stock subject_to the exchange will be determined in accordance with sec_25_2512-2 of the gift_tax regulations grantor requests the following rulings the retention by grantor of the power of substitution will not cause the property of trust to be included in grantor’s gross_estate under sec_2033 sec_2036 sec_2036 sec_2038 or sec_2039 the exercise by grantor of the power of substitution as proposed will not constitute a gift to trust by grantor for federal gift_tax purposes trust is a grantor_trust under sec_671 in its entirety with respect to grantor neither grantor nor trust will recognize any income or loss by reason of the exercise of the power of substitution ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2036 provides in part that for purposes of ' a the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property and for purposes of ' b a corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent's death the decedent owned with the application of ' or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock plr-114181-05 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death sec_2039 provides that the value of the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent during life in 65_tc_92 acq 1977_1_cb_1 under the terms of an inter_vivos_trust created by the decedent the decedent reserved the power to substitute other_securities or property for those held by the trustee provided that the property substituted was of equal value to the property replaced the court held that the decedent’s reserved power to substitute other_securities or property of equal value was not a power to alter amend or revoke the trust within the meaning of sec_2038 rather the court concluded that the requirement that the substituted property be equal in value to the assets replaced indicated that the substitution power was held in trust and thus was exercisable only in good_faith and subject_to fiduciary standards accordingly the decedent could not exercise the power to deplete the trust or to shift trust benefits among the beneficiaries in the instant case under article vii section grantor has retained the power to acquire trust property by substituting other_property of equivalent value to the property acquired measured at the time of substitution under the terms of trust the grantor’s power to acquire trust property under this section may only be exercised in a fiduciary capacity based solely on the facts and representations submitted we conclude that the retention by grantor of the power of substitution as described above will not cause the property of trust to be included in grantor’s gross_estate under sec_2033 sec_2036 sec_2036 sec_2038 or sec_2039 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-114181-05 sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year however under sec_25_2512-8 of the gift_tax regulations a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth under sec_25_2512-1 the value of property for gift_tax purposes is the price at which such property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-2 provides that in general if there is a market for stocks or bonds on a stock exchange in an over-the-counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share or bond in the instant case under the terms of trust grantor may substitute property of equivalent value for trust property grantor proposes to transfer x shares of b stock to trust in exchange for y shares of c stock that are currently held in trust it is represented that the value of the b stock and the c stock subject_to the proposed exchange will be determined in accordance with sec_25_2512-2 of the gift_tax regulations as of the date of the exchange in addition to the extent necessary grantor either will transfer to trust or withdraw from trust cash or cash equivalents in an amount necessary such that the total value of the assets grantor is transferring to trust will equal the total value of the assets grantor is acquiring from the trust incident to the substitution based solely on the facts and representations submitted we conclude that the exercise by grantor of the power of substitution as described above will not constitute a gift to trust by grantor for federal gift_tax purposes ruling_request sec_3 and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual plr-114181-05 sec_672 provides that the grantor shall be treated as holding any power or interest held by any individual who was the spouse of the grantor at the time of the creation of such power or interest sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as owner of a portion of a_trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust or a transferor to whom sec_679 applies is otherwise treated as the owner under the provisions of subpart e other than sec_678 revrul_85_13 1985_1_cb_184 provides that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes the power granted to spouse to withdraw amounts contributed to trust will result in spouse being treated as the owner of the portion of trust subject_to her withdrawal power unless as provided in sec_678 the grantor is treated as the owner under the terms of trust both income and corpus are payable to spouse during grantor’s life accordingly grantor is treated as the owner of trust under sec_677 because trust is a grantor_trust under sec_677 with respect to grantor it is a grantor_trust in its entirety with respect to grantor notwithstanding the powers of withdrawal held by spouse that would otherwise make her an owner under sec_678 accordingly all items of income deductions and credits against tax of trust are included in computing the grantor’s taxable_income and credits plr-114181-05 in addition because grantor is treated as the owner of the entire trust the proposed transfer of assets of trust to grantor in exchange for other assets will be disregarded for federal_income_tax purposes therefore in accordance with revrul_85_13 neither grantor nor trust will recognize any income or loss under sec_61 or sec_1001 by reason of grantor’s proposed exercise of the substitution power any ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george l masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
